Citation Nr: 0940042	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-38 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for residuals of a 
bilateral inguinal hernia repair.  

3.  Entitlement to service connection for a dental disorder, 
claimed as the loss of four front teeth.

4.  Entitlement to service connection for a chronic left eye 
disorder, claimed as a staphylococcal (staph) infection of 
the cornea.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in January 2003 with 
over 24 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In July 2007, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that the claims related 
to hearing loss, inguinal hernia repair, and a dental 
disorder be withdrawn from appellate review.

2.  A chronic left eye disorder related to a staph infection 
of the cornea is not currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim of entitlement to a compensable rating for 
bilateral hearing loss have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).  

2.  The criteria for the withdrawal of the Substantive Appeal 
in the claim of entitlement to a compensable rating for 
residuals of a bilateral inguinal hernia repair have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2009).  

3.  The criteria for the withdrawal of the Substantive Appeal 
in the claim of entitlement to service connection for a 
dental disorder, claimed as the loss of four front teeth, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).  

4.  A chronic left eye disorder, claimed as a staph infection 
of the cornea, was not incurred in or aggravated by service; 
a current left eye disorder associated with a staph infection 
is not shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

In a statement submitted in July 2007, the Veteran asked that 
his claims for a compensable rating for bilateral hearing 
loss, a compensable rating for residuals of a bilateral 
inguinal hernia repair, and for service connection for a 
dental disorder, claimed as the loss of four front teeth, be 
withdrawn from appellate review.  

In view of his expressed desires, further action with regard 
to these issues is not warranted.  As the Board does not have 
jurisdiction over the withdrawn issues, the appeals are 
dismissed.  



Service-Connection for a Left Eye Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
	38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  

In the present case, the Veteran is claiming entitlement to 
service connection for a left eye disorder, claimed as a 
chronic left eye staph infection.  After a careful review of 
the evidence, however, the Board finds that his claim must 
fail because the evidence does not establish a chronic 
disorder related to a staph infection of the left eye.  

The Veteran's service treatment records reflect complaints of 
and treatment for staph corneal infiltrates of the left eye 
from August 2002 to January 2003.  However, in January 2003, 
shortly before separation from service, it was noted his left 
eye disorder showed "much improvement."  Therefore, 
treatment for a staph infection of the left eye was noted in 
service.

Post-service evidence reflects that the Veteran filed a claim 
for, among other things, a chronic left eye staph infection.  
In a December 2005 VA examination, he reported itching, 
watering, and redness of the eye while on active duty and was 
told that the cause was uncertain.  He was treated with drops 
for several months and was eventually diagnosed with a staph 
corneal infiltrate, which was treated with steroid drops.  He 
reported eye irritation and redness at times.  

After a physical examination, the diagnosis was history of 
corneal infiltrate, left eye - per history.  Significantly, 
the examiner noted that there was no current infiltrate and 
no residual scarring as a result.  The diagnoses also 
included mild to moderate blepharitis (inflammation of the 
eyelids) and refractory error both eyes.

Without evidence of a current chronic disorder related to the 
in-service staph infection of the cornea (i.e., no infection 
and no scarring), service connection is not warranted.  
Further, blepharitis was not shown in service.  Moreover, 
refractory errors of the eyes are not disabilities for VA 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  Therefore, 
the evidence does not support a claim for service-connection.

	The Board finds that the VA examination was adequate for 
evaluation purposes.  Specifically, the VA examiner 
interviewed the Veteran and conducted a physical examination.  
There is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history or that she 
misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.

	The Board has also considered the Veteran's statements 
asserting that he has a chronic staph infection of the left 
eye, manifested by "intermittent problems."  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience intermittent 
symptoms relating to the left eye, including irritation and 
redness at times, after he was discharged from the service.  
While he is competent to report symptoms as they come to him 
through his senses, a chronic corneal infection is not the 
type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings, which indicated no present 
staph corneal infiltrates or residuals of a previous 
infection, than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In the absence of evidence of a current disorder relating to 
the left eye which is due to service or to a service-
connected disability, the Board finds that the preponderance 
of the evidence is against the claim.  As such, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Here, the RO has obtained service treatment records, and the 
Veteran submitted statements and private medical evidence on 
his behalf.  

Moreover, a specific medical examination pertinent to the 
issue on appeal was obtained in December 2005.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)


ORDER

A compensable rating for bilateral hearing loss is dismissed 
without prejudice.

A compensable rating for residuals of a bilateral inguinal 
hernia repair is dismissed without prejudice.  

Service connection for a dental disorder, claimed as the loss 
of four front teeth, is dismissed without prejudice.

Service connection for a chronic left eye disorder, claimed 
as a staph infection of the cornea, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


